United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Gulfport, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1104
Issued: October 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2018 appellant filed a timely appeal from a February 22, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.

1

Appellant timely requested oral argument before the Board. By order dated November 21, 2018, the Board
exercised its discretion and denied the request as the matter could be adequately addressed based on a review of the
case record. Order Denying Request for Oral Argument, Docket No. 18-1104 (issued November 21, 2018).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 12, 2017 appellant, then a 51 year-old individual tax advisory specialist, filed an
occupational disease claim (Form CA-2) alleging that she sustained stress, anxiety, and asthma
causally related to factors of her federal employment. She maintained that a customer related that
K.B., a manager, had instructed her to telephone a taxpayer advocate and make false complaints
about “that black lady.”3 Appellant added that, as a result, she was afraid to report to work.
In a July 17, 2017 development letter, OWCP advised appellant of the additional factual
and medical evidence necessary to establish her claim and attached a questionnaire for her
completion. In a separate development letter of even date, it requested that the employing
establishment provide additional information regarding her alleged injury, including comments
from a knowledgeable supervisor on the accuracy of her statements and explaining any points of
disagreement. OWCP afforded both parties 30 days to submit the requested evidence.
In response, appellant submitted an undated letter to her supervisors in which she addressed
allegations that she was rude and described her challenges dealing with customers. With her
response she further submitted an October 29, 2013 statement addressing allegations that she was
“booty dancing,” March 24, 2014 and March 6, 2015 statements regarding complaints by a
customer, a statement addressing July 8, 2015 instructions to scan each payment when received,
and e-mails regarding a complaint from a taxpayer about the order in which he was served.
On August 7, 2017 the employing establishment indicated on a copy of the July 17, 2017
development letter that comments from a knowledgeable supervisor upon the accuracy of
appellant’s statement and explaining any points of disagreement were “N/A” (not applicable). It
further responded “No” to the question of whether staffing shortages affected her workload and
responded in the affirmative that she was able to perform her duties in accordance with
expectations with no conduct problems. The remainder of the questions were answered with a
simple “yes” or “no” without explanation.
By decision dated August 29, 2017, OWCP denied appellant’s occupational disease claim
finding that she had failed to establish the factual component of fact of injury. It explained that
she had not provided a detailed factual statement providing specific details regarding the incidents
that she believed resulted in her emotional condition. OWCP concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
On September 25, 2017 appellant requested reconsideration. In an undated accompanying
statement to OWCP, she related that on July 7, 2017 a customer, S.B., “apologized for allowing
herself to make a false statement….” S.B. told appellant that a thin Caucasian lady gave her and
others a telephone complaint number and advised them to refer to her as “the black lady.” She
telephoned the complaint line and told them that appellant “gave her poor customer service.” S.B.
advised that the thin Caucasian lady had “lined us up and told us what to say which was negative
and damaging” and had rewarded their participation with “tax benefits and [preferential]

3

On the claim form, appellant referred to K.B. as C.B.

2

treatment.” Appellant advised that S.B. told her coworkers, R.C. and W.L. about the incident. She
maintained that she had become “overwhelmed with fear that triggered an asthma attack.”
In a separate undated statement, appellant asserted that she had sustained an injury on
July 7, 2017 when S.B. told her “she and many others were recruited to make false allegations
about [appellant]” and to refer to her as “the black lady” by the manager, who appellant indicated
was to K.B. S.B. agreed to inform a manager, L.P., about the incident. Appellant was not in the
room when the customer spoke with the manager.
Appellant related that her condition began in 2012 when K.B. sent an e-mail which falsely
accused her of putting a sign on the door. She further contended that the employing establishment
maintained that she was rude to a customer, investigated her purchase of a house, and watched her
house. Appellant alleged that she had been threatened and called racial “epitaphs” by customers.
In a statement dated September 18, 2017, R.C., a coworker advised that a taxpayer told
appellant that K.B. had “asked her if she wanted to complain about the black lady and gave her the
phone to do so.”4 In an undated statement received by OWCP on September 25, 2017, W.L., a
coworker, advised that on July 7, 2017 S.B. told appellant that “she was referred to as the black
lady while having a conversation with K.B. [S.B.] stated to [appellant] that she [did not] know
why they would treat her that way because she is so nice.”
On November 1, 2017 S.B. confirmed that on July 7, 2017 she “spoke with [appellant] and
told her about the incident in December 2016. The incident involved [K.B.] and her handling of
people waiting to see [appellant] as she was the only person working that day.” She advised that
appellant took her to speak with L.P. regarding the incident and, after appellant had left the room,
she “proceeded to tell her what I had told [appellant].”
By decision dated February 22, 2018, OWCP denied modification of its August 29, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease. 7

4

R.C. also referred to K.B. as C.B.

5

Supra note 2.

6

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

7
20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).

3

To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition.8
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,9 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or an illness has
some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation.10 When an employee experiences emotional stress in carrying
out his or her employment duties and the medical evidence establishes that the disability resulted
from an emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability results
from his or her emotional reaction to a special assignment or other requirement imposed by the
employing establishment or by the nature of the work.11
OWCP’s procedures provide:
“An employee who claims to have had an emotional reaction to conditions of
employment must identify those conditions. The [claims examiner] must carefully
develop and analyze the identified employment incidents to determine whether or
not they in fact occurred and if they occurred whether they constitute factors of the
employment. When an incident or incidents are the alleged cause of disability, the
[claims examiner] must obtain from the claimant, agency personnel and others,
such as witnesses to the incident, a statement relating in detail exactly what was
[stated] and done. If any of the statements are vague or lacking detail, the
responsible person should be requested to submit a supplemental statement
clarifying the meaning or correcting the omission.”12
OWCP’s regulations provide that an employer who has reason to disagree with an aspect
of the claimant’s allegation should submit a statement that specifically describes the factual
argument with which it disagrees and provide evidence or argument to support that position. 13 Its
8

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
9

28 ECAB 125 (1976).

10

See G.R., Docket No. 18-0893 (issued November 21, 2018).

11

See G.G., Docket No. 18-0432 (issued February 12, 2019).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.17(j) (July 1997); see
also S.L., Docket No. 17-1780 (issued March 14, 2018).
13

20 C.F.R. § 10.117(a); see also D.L., Docket No. 15-0547 (issued May 2, 2016).

4

regulations further provide in certain types of claims, such as a stress claim, a statement from the
employer is imperative to properly develop and adjudicate the claim. 14
ANALYSIS
The Board finds that the case is not in posture for decision.
Appellant has not attributed her emotional conditions to the performance of her work duties
under Cutler.15 Instead, she generally contended that K.B. inaccurately accused her of placing a
sign on the door and that the employing establishment maintained that she was rude to a customer,
investigated her home purchase, and watched her house. Appellant also asserted that customers
called her racial “epitaphs.” Primarily, however, she attributed her condition to a customer, S.B.,
informing her on July 7, 2017 that K.B. had told her to complain about her to a taxpayer advocate.
The customer apologized to her for making a false statement. S.B. related that a thin Caucasian
woman provided her and others with a telephone number to call and complain about “the black
lady,” told them what to say, and rewarded their cooperation with tax advantages. In a
November 1, 2017 statement, S.B. confirmed that on July 7, 2017 she had spoken with appellant
and L.P. about a December 2016 incident and told L.P. the same information that she had conveyed
to appellant.
OWCP requested that the employing establishment provide comments from a
knowledgeable supervisor regarding the accuracy of appellant’s allegations. In response, it
advised that comments from a knowledgeable supervisor regarding the accuracy of her allegations
and explaining any points of disagreement was not applicable. Further, one word answers were
given to a series of questions asking for an explanation. OWCP did not request further information
from the employing establishment addressing appellant’s contentions. As discussed, OWCP’s
procedures provide that, in emotional condition cases, a statement from the employing
establishment is necessary to adequately adjudicate the claim. 16
Although it is a claimant’s burden of proof to establish her claim, OWCP is not a
disinterested arbiter but, rather, shares responsibility in the development of the evidence,
particularly when such evidence is of the character normally obtained from the employing
establishment. It shares responsibility to see that justice is done. 17 In a case where it “proceeds to
develop the evidence and to procure evidence, it must do so in a fair and impartial manner.”18 On
remand, OWCP should obtain a statement from the employing establishment addressing
appellant’s allegations. OWCP’s Federal (FECA) Procedure Manual provide that, if an employing
establishment fails to respond to a request for comments on a claimant’s allegations, OWCP’s
14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.7(a)(2)
(June 2011).
15

Supra note 12.

16

Supra note 17.

17

S.L., supra note 15.

18

Id.

5

claims examiner may usually accept the claimant’s statements as factual. 19 After such further
development as deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 22, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19
Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5d(1)
(June 2011). See also L.B., Docket No. 17-1671 (issued November 6, 2018).

6

